Undercofler, Presiding Justice.
Peterson was granted a summary judgment domesticating a foreign judgment on May 14, 1974. The defendants appealed. Pending appeal the trial court enjoined certain defendants from alienating property or removing property and financial records outside of Georgia. In Allied Productions v. Peterson, 233 Ga. 266 (211 SE2d 123), the injunction was held invalid. Prior to that decision the trial court on August 26, 1974 denied motions to (1) hold one defendant and his attorney in contempt for violation of the injunction, (2) compel certain defendants to reveal stock ownership in other corporations, (3) permit plaintiffs counsel and a deputy sheriff access to certain defendants’ residences for the purpose of levying upon personal property therein, and (4) order an accounting by all defendants and appoint a receiver. The order of August 26, 1974, denying said motions is here on appeal. Held:
Under our decision in Allied Productions v. Peterson, supra, and a review of the record, we find no error.

Judgment affirmed.


All the Justices concur.

Argued January 21, 1975 —
Decided February 4, 1975.
Raiford & Hills, Billington & McKeithen, Barry E. Billington, Michael B. McKeithen, for appellant.
William T. Brooks, for appellees.